                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

MATHIEU LACROSSE,

                                                                  Civ. No. 6:18-cv-01181-MK
               Plaintiff,                                         ORDER

       v.

PAIGE CLARKSON, in her official and
individual capacities as District Attorney of
Marion County, MARION COUNTY
DISTRICT ATTORNEY’S OFFICE,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No.

32), and the matter is now before me. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72(b).

Plaintiff filed objections to the Findings and Recommendation. Accordingly, I have reviewed the

file of this case de novo. See 28 U.S.C. § 636(b)(1)(c); McDonnell Douglas Corp. v. Commodore


1 –ORDER
Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). I find no error and conclude the report is

correct.

       Plaintiff requests leave to file an amended complaint bringing claims against Paige

Clarkson in her individual capacity. Plaintiff states that due to a scrivener’s error, he omitted

naming Clarkson in her individual capacity. Leave to amend is DENIED. Even assuming this

was a scrivener’s error, leave to amend would be futile. Clarkson’s actions here are covered by

prosecutorial immunity. As such, Clarkson is immune from any of Lacrosse’s claims for

damages under § 1983. Heidt v. City of McMinnville, 2016 WL 7007501 at *14 (D. Or.) (citing

Govel v. Maricopa Cty., 867 F.2d 1201, 1203 n.6 (9th Cir. 1989) (abrogated on other grounds by

City of Canton, Ohio v. Harris, 489 U.S. 378 (1989)). And to the extent Lacrosse seeks

injunctive or declaratory relief from Clarkson, his clams, as demonstrated in the Findings and

Recommendations, fail to state a claim for relief.

       Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 32) is adopted in

full. Defendants’ Motion to Dismiss (ECF No. 27) is GRANTED and this action is DISMISSED,

with prejudice.

IT IS SO ORDERED.

       DATED this 20th day of July, 2019.



                                               _______/s/ Michael J. McShane________
                                                       Michael McShane
                                                   United States District Judge




2 –ORDER
